          Case 3:20-cv-07811-RS Document 49 Filed 02/11/21 Page 1 of 2




                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           FEB 10 2021
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.    21-15111

                Plaintiff-Appellee,              D.C. No. 3:20-cv-07811-RS
                                                 Northern District of California,
 v.                                              San Francisco

APPROXIMATELY 69,370 BITCOIN                     ORDER
(BTC), BITCOIN GOLD (BTG) BITCOIN
SV (BSV) AND BITCOIN CASH (BCH);
ROSS WILLIAM ULBRICHT,

                Defendants-Appellees,

 v.

ADESIJUOLA OGUNJOBI, Proposed
Intervenor-Plaintiff,

                Movant-Appellant.

Before: CANBY and FRIEDLAND, Circuit Judges.

      Appellant’s emergency motion for a stay (Docket Entry No. 11) is denied.

      Appellant’s motion for appointment of counsel (Docket Entry No. 7) is

denied.

      No motions for reconsideration of these denials will be entertained.

      A review of the district court’s docket reflects that the district court has

deemed this appeal frivolous and has denied appellant leave to proceed on appeal




AT/MOATT
           Case 3:20-cv-07811-RS Document 49 Filed 02/11/21 Page 2 of 2




in forma pauperis. This court may dismiss a case at any time, if the court also

determines the case is frivolous. See 28 U.S.C. § 1915(e)(2).

      Within 35 days after the date of this order, appellant must:

      (1) file a motion to dismiss this appeal, see Fed. R. App. P. 42(b), OR

      (2) file a statement explaining why the appeal is not frivolous and should go

forward.

      If appellant does not respond to this order, the Clerk will dismiss this appeal

for failure to prosecute, without further notice. See 9th Cir. R. 42-1. If appellant

files a motion to dismiss the appeal, the Clerk will dismiss this appeal, pursuant to

Federal Rule of Appellate Procedure 42(b). If appellant submits any response to

this order other than a motion to dismiss the appeal, the court may dismiss this

appeal as frivolous, without further notice.

      If appellant files a statement that the appeal should go forward, appellees

may file a response within 10 days after service of appellant’s statement.

      The briefing schedule for this appeal remains stayed.

      The Clerk shall serve on appellant: (1) a form motion to voluntarily dismiss

the appeal, and (2) a form statement that the appeal should go forward. Appellant

may use the enclosed forms for any motion to dismiss the appeal or statement that

the appeal should go forward.




AT/MOATT                                  2                                     21-15111
